Detailed Action
Notice of Pre-AIA  or AIA  Status

	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

	The information disclosure statement (IDS) submitted on 10/17/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the Examiner.

Response to Amendment/Argument

	Applicant’s amendments to the claims have overcome some of the rejections previously set forth in the Non-Final Office Action mailed September 19th, 2022. Applicant’s amendments to claims 12 and 20-21, as described on pages 6-11 have been deemed sufficient to overcome the previous 35 USC § 102 art rejections through the addition of the “wherein the friction coefficient potential is ascertained using a slip difference between slips of the wheels and a torque difference between torques of the wheels, wherein the friction coefficient potential is assigned to a location and/or a position and stored in a friction coefficient map, wherein each of the wheels is coupled to an electric motor, which provides a drive torque and a braking torque, wherein the braking torque is provided by the electric motor and not a friction brake, and wherein an intervention in a moment distribution takes place, and the moment distribution is changed so that at least two wheels of the vehicle are braced with respect to one another, so that one wheel operates against another of the wheels.” as supported by the specification pages 4 and 6. However, as they change the scope of the claim, new art rejections for claims 12 and 20-21 have been added below. All other rejections under 35 USC § 103 have additionally been maintained and are included below.

	Additionally, applicant's arguments filed 10/26/2022 have been fully considered but they are not persuasive. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). For example, it would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the curve control of Suzuki as a vehicle turns with the vehicle control system of Lian because one of ordinary skill would have been motivated to make this modification in order to allow for increased control of a vehicle during turning performance based on the required operations (Suzuki [0030]). Further, it would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the freewheeling zero velocity of Walenty with the vehicle control system of Lian because one of ordinary skill would have been motivated to make this modification in order to allow for unified control of the vehicle based on the freewheeling condition and a straight line travel braking condition (Walenty col. 2 lines 6-16). For these reasons, the previously relied upon 103 rejections are maintained. 

Claim Interpretation
	
	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: “a control unit configured to perform” in claim 20.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103

	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

	Claims 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lian and Suzuki (US Pre-Granted Publication No. US 2019/0241176 A1 hereinafter “Suzuki”).


	Claims 12, 14-15,  20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Lian et al. (US Pre-Granted Publication No. US 2019/0344796 A1 hereinafter “Lian”) in view of Maeda et al. (US Pre-Granted Publication No. US 2009/0012685 A1 hereinafter “Maeda”).

	Regarding claim 12 Lian discloses:

	A method for determining a friction coefficient potential of a road surface, the method comprising: (Lian [0028-0029] [0032] wherein the vehicle determines road adhesion based on wheel and vehicle speed) unequally distributing a total torque for operating a vehicle among at least two wheel torques at wheels of the vehicle; (Lian [0034-0035] wherein each wheel is separately controlled) ascertaining the friction coefficient potential using a detected slip between the road surface and at least one of the wheels (Lian [0028-0029] [0032] wherein the vehicle determines road adhesion based on wheel and vehicle speed) and a wheel torque present at the at least one of the wheels,  (Lian [0036] wherein a wheel slip torque is determined) wherein the friction coefficient potential is ascertained using a slip difference between slips of the wheels and a torque difference between torques of the wheels, (Lian [0028-0029] [0032] [0036] wherein the vehicle determines road adhesion based on wheel and vehicle speed) … 
 

	Lian does not appear to disclose:

	wherein the friction coefficient potential is assigned to a location and/or a position 
and stored in a friction coefficient map, wherein each of the wheels is coupled to an electric motor, which provides a drive torque and a braking torque, wherein the braking torque is provided by the electric motor and not a friction brake, and wherein an intervention in a moment distribution takes place, and the moment distribution is changed so that at least two wheels of the vehicle are braced with respect to one another, so that one wheel operates against another of the wheels.

	However, in the same field of endeavor of vehicle controls Maeda discloses:

	“wherein the friction coefficient potential is assigned to a location and/or a position 
and stored in a friction coefficient map, (Maeda [0081] [0087] wherein the forces at each wheel are calculated with a map and maximum forces are based on friction coefficient maps) wherein each of the wheels is coupled to an electric motor, (Maeda fig. 1 elements 12FL, 12FR, 12 RL, and 12 RR) which provides a drive torque and a braking torque, (Maeda [0081-0083] wherein the motors drive and break the wheels) wherein the braking torque is provided by the electric motor and not a friction brake, (Maeda [0082] wherein driving and friction breaking is set to zero and the motors use regenerative breaking) and wherein an intervention in a moment distribution takes place, (Maeda [0066] wherein a target yaw moment is used to set the drive and braking of the vehicle) and the moment distribution is changed so that at least two wheels of the vehicle are braced with respect to one another, so that one wheel operates against another of the wheels. (Maeda fig. 2c wherein wheels of the vehicle are driven or braked in opposite directions i.e. against each other).  

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the regenerative braking, moment control, and opposite wheel forces of Maeda with the vehicle control of Lian because one of ordinary skill would have been motivated to make this modification in order to overcome limitations in running stability of a vehicle by determining the target vehicle operation and the best way to achieve the target characteristics (Maeda [0002-0003] [0066] [0081]). 

	Regarding claim 14 Lian in view of Maeda discloses all of the limitations of claim 12 and Lian further discloses:

	The method as recited in claim 12, wherein the wheel torques are applied at wheels situated on different axles of the vehicle.  (Lian [0038] wherein the wheel torques are applied on separate axles).

	Regarding claim 15 Lian in view of Maeda discloses all of the limitations of claim 12 and further discloses:

	The method as recited in claim 12, wherein a wheel torque of the wheel torques having a minimum value is applied at least at the at least one of the wheels whose slip is used for ascertaining the friction coefficient potential.  (Lian [0040] wherein a wheel torque is applied to wheels to prevent wheel slip or only brief slip to maintain desired vehicle control, wherein the office interprets the ability to allow for brief slip to equate to a minimum torque to determine slip potential).
	
	Regarding claim 20 Lian discloses:

	A control apparatus to determine a friction coefficient potential of a road surface comprising, a control unit configured to perform the following: (Lian [0028-0029] [0032] wherein the vehicle determines road adhesion based on wheel and vehicle speed) unequally distributing a total torque for operating a vehicle among at least two wheel torques at wheels of the vehicle and; (Lian [0034-0035] wherein each wheel is separately controlled) ascertaining the friction coefficient potential using a detected slip between the road surface and at least one of the wheels (Lian [0028-0029] [0032] wherein the vehicle determines road adhesion based on wheel and vehicle speed) and a wheel torque present at the at least one of the wheels. (Lian [0036] wherein a wheel slip torque is determined).

	Lian does not appear to disclose:

	wherein the friction coefficient potential is assigned to a location and/or a position 
and stored in a friction coefficient map, wherein each of the wheels is coupled to an electric motor, which provides a drive torque and a braking torque, wherein the braking torque is provided by the electric motor and not a friction brake, and wherein an intervention in a moment distribution takes place, and the moment distribution is changed so that at least two wheels of the vehicle are braced with respect to one another, so that one wheel operates against another of the wheels.

	However, in the same field of endeavor of vehicle controls Maeda discloses:

	“wherein the friction coefficient potential is assigned to a location and/or a position 
and stored in a friction coefficient map, (Maeda [0081] [0087] wherein the forces at each wheel are calculated with a map and maximum forces are based on friction coefficient maps) wherein each of the wheels is coupled to an electric motor, (Maeda fig. 1 elements 12FL, 12FR, 12 RL, and 12 RR) which provides a drive torque and a braking torque, (Maeda [0081-0083] wherein the motors drive and break the wheels) wherein the braking torque is provided by the electric motor and not a friction brake, (Maeda [0082] wherein driving and friction breaking is set to zero and the motors use regenerative breaking) and wherein an intervention in a moment distribution takes place, (Maeda [0066] wherein a target yaw moment is used to set the drive and braking of the vehicle) and the moment distribution is changed so that at least two wheels of the vehicle are braced with respect to one another, so that one wheel operates against another of the wheels. (Maeda fig. 2c wherein wheels of the vehicle are driven or braked in opposite directions i.e. against each other).  

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the regenerative braking, moment control, and opposite wheel forces of Maeda with the vehicle control of Lian because one of ordinary skill would have been motivated to make this modification in order to overcome limitations in running stability of a vehicle by determining the target vehicle operation and the best way to achieve the target characteristics (Maeda [0002-0003] [0066] [0081]). 

	Regarding claim 21 Lian discloses: 

	A non-transitory machine-readable memory medium, on which is stored a computer program, which is executable by a processor, comprising: a program code arrangement having a program code for determining a friction coefficient potential of a road surface by performing the following: (Lian [0028-0029] [0032] wherein the vehicle determines road adhesion based on wheel and vehicle speed) unequally distributing a total torque for operating a vehicle among at least two wheel torques at wheels of the vehicle and; (Lian [0034-0035] wherein each wheel is separately controlled) ascertaining the friction coefficient potential using a detected slip between the road surface and at least one of the wheels (Lian [0028-0029] [0032] wherein the vehicle determines road adhesion based on wheel and vehicle speed) and a wheel torque present at the at least one of the wheels. (Lian [0036] wherein a wheel slip torque is determined).  	

	Lian does not appear to disclose:

	wherein the friction coefficient potential is assigned to a location and/or a position 
and stored in a friction coefficient map, wherein each of the wheels is coupled to an electric motor, which provides a drive torque and a braking torque, wherein the braking torque is provided by the electric motor and not a friction brake, and wherein an intervention in a moment distribution takes place, and the moment distribution is changed so that at least two wheels of the vehicle are braced with respect to one another, so that one wheel operates against another of the wheels.

	However, in the same field of endeavor of vehicle controls Maeda discloses:

	“wherein the friction coefficient potential is assigned to a location and/or a position 
and stored in a friction coefficient map, (Maeda [0081] [0087] wherein the forces at each wheel are calculated with a map and maximum forces are based on friction coefficient maps) wherein each of the wheels is coupled to an electric motor, (Maeda fig. 1 elements 12FL, 12FR, 12 RL, and 12 RR) which provides a drive torque and a braking torque, (Maeda [0081-0083] wherein the motors drive and break the wheels) wherein the braking torque is provided by the electric motor and not a friction brake, (Maeda [0082] wherein driving and friction breaking is set to zero and the motors use regenerative breaking) and wherein an intervention in a moment distribution takes place, (Maeda [0066] wherein a target yaw moment is used to set the drive and braking of the vehicle) and the moment distribution is changed so that at least two wheels of the vehicle are braced with respect to one another, so that one wheel operates against another of the wheels. (Maeda fig. 2c wherein wheels of the vehicle are driven or braked in opposite directions i.e. against each other).  

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the regenerative braking, moment control, and opposite wheel forces of Maeda with the vehicle control of Lian because one of ordinary skill would have been motivated to make this modification in order to overcome limitations in running stability of a vehicle by determining the target vehicle operation and the best way to achieve the target characteristics (Maeda [0002-0003] [0066] [0081]). 
	
	Additionally and as an alternative, Maeda also discloses:

	“non-transitory machine-readable memory medium, on which is stored a computer program, which is executable by a processor, comprising: a program code arrangement” (Maeda [0062] wherein microcomputers and circuits are used to control the vehicle and motors during braking and power generation)

	 It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the regenerative braking controllers of Maeda with the vehicle control of Lian because one of ordinary skill would have been motivated to make this modification in order to overcome limitations in running stability of a vehicle by determining the target vehicle operation and the best way to achieve the target characteristics (Maeda [0002-0003] [0066] [0081]).

	Claims 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lian and Maeda as applied to claim 12 above, further in view of Suzuki (US Pre-Granted Publication No. US 2019/0241176 A1 hereinafter “Suzuki”).

	Regarding claim 13 Lian in view of Maeda discloses all of the limitations of claim 12 and further discloses:

	The method as recited in claim 12, wherein the wheel torques are distributed asymmetrically with respect to a longitudinal axis of the vehicle… and the wheel torques are distributed symmetrically with respect to the longitudinal axis to support straight-ahead driving of the vehicle.  (Lian fig. 2B-C [0038] [0050] wherein the wheel slip and torque is used to control the vehicle in an acceptable yaw rate to continue with the desired vehicle speed and direction). 

	Lian does not appear to disclose:

	to support a negotiation of a curve by the vehicle, to generate a yaw moment supporting the negotiation of the curve,	

	However, in the same field of endeavor of vehicle controls Suzuki discloses:

	“to support a negotiation of a curve by the vehicle, to generate a yaw moment supporting the negotiation of the curve,” (Suzuki [0080-0081] wherein a target yaw rate is used to aid in controlling the vehicle during operation such as in yaw movement control cases fig. 12)

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the curve control of Suzuki with the vehicle control of Lian because one of ordinary skill would have been motivated to make this modification in order to allow for increased control during turning performance of the vehicle based on the required operation (Suzuki [0030]). 

	Regarding claim 16 Lian in view of Maeda discloses all of the limitations of claim 15 but does not appear to disclose:

	wherein oppositely acting wheel torques are applied at the wheels when the total torque is lower than the minimum value.

	However, in the same field of endeavor of vehicle controls Suzuki discloses:

	“wherein oppositely acting wheel torques are applied at the wheels (Suzuki fig. 11 [0075] wherein opposite wheel torques are used to control a yaw movement) when the total torque is lower than the minimum value.” (Suzuki fig. 11 13a-13c [0075] wherein various wheel torques are applied to the wheels in various amounts including splitting a side torque to reach the minimum to achieve the vehicle control i.e. a smaller than minimum required wheel torque is applied to a left rear wheel while greater torque is applied to the front left wheel).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the opposite wheel torques of Suzuki with the vehicle control of Lian because one of ordinary skill would have been motivated to make this modification in order to allow for increased control during turning performance of the vehicle based on the required operation (Suzuki [0030]).

	Claims 17-18 are rejected under Lian in view of Maeda as applied to claim 12 above, further in view of Walenty et al. (US Patent No. US 5,173,860 hereinafter “Walenty”).

	Regarding claim 17 Lian in view of Maeda discloses all of the limitations of claim 12 but does not appear to disclose:

	wherein at least one wheel of the wheels of the vehicle is set to be freely rolling, a velocity of the vehicle being detected at the freely rolling 101983582.1 4wheel.

	However, in the same field of endeavor of vehicle controls Walenty discloses:

	“wherein at least one wheel of the wheels of the vehicle is set to be freely rolling, a velocity of the vehicle being detected at the freely rolling 101983582.1 4wheel.” (Walenty col. 5 lines 22-35 wherein a wheel freewheels to allow for a reference vehicle speed to be matched, see also col. 8 lines 36-68).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the freewheeling of Walenty with the vehicle control of Lian because one of ordinary skill would have been motivated to make this modification in order to allow for unified control of the vehicle based on the freewheeling and straight line braking (Walenty col. 2 lines 6-16).

	Regarding claim 18 Lian in view of Maeda disclose all of the limitations of claim 12 but does not appear to disclose:

	wherein, at least one wheel of the wheels, a wheel torque is applied up to a positive or negative maximum torque of an electric motor driving the wheel in a wheel-specific manner.  

	However, in the same field of endeavor of vehicle controls Walenty discloses:

	“wherein, at least one wheel of the wheels, a wheel torque is applied up to a positive or negative maximum torque of an electric motor driving the wheel in a wheel-specific manner.” (Walenty col. 8 lines 38-68 wherein the wheel is braked with the maximum braking force to control the vehicle).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the freewheeling and maximum torques of Walenty with the vehicle control of Lian because one of ordinary skill would have been motivated to make this modification in order to allow for unified control of the vehicle based on the freewheeling and straight line braking (Walenty col. 2 lines 6-16).

Conclusion

	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20190176812 A1 discloses a vehicle timing device for turning control based on surface friction 
US 20040040375 A1 discloses a driving force control based on electric power supply and friction maps 
US 20060015236 A1 discloses a drive distribution for 4 separately powered wheels 
US 20180126997 A1 discloses a friction coefficient map for a position of a vehicle

	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kyle T Johnson whose telephone number is (303)297-4339. The examiner can normally be reached Monday-Thursday 7:00-5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Burke can be reached on (469) 295-9067. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/K.T.J./Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664